Case 2:20-cv-02291-DOC-KES Document 335 Filed 06/02/21 Page 1 of 2 Page ID #:8541


                     BOARD OF SUPERVISORS
                     COUNTY OF LOS ANGELES
                    856 KENNETH HAHN HALL OF ADMINISTRATION / LOS ANGELES, CALIFORNIA 90012
                                    Telephone (213) 974-4111 / FAX (213) 613-1739


                                        HILDA L. SOLIS
                                       CHAIR, BOARD OF SUPERVISORS
                                        SUPERVISOR, FIRST DISTRICT
                                                                                              6/2/2021
                                                                                                KD
 May 10, 2021

                                                                        LA20CV02291-DOC
 Dear Skid Row Advisory Council:

 Thank you for your letter and your continued leadership in righting the wrongs that have brought
 us to our current homelessness crisis. As Chair of the Board of Supervisors, I want to
 acknowledge that historic harms must be corrected, past trauma must be addressed, and
 oppressive systems must be deconstructed. The County is committed to partnering with the Skid
 Row Advisory Council and communities of color across the County to address the underlying
 structural and systemic factors which have contributed to disproportionate rates of Black people
 experiencing homelessness in Los Angeles.

 Undoing decades of harm and rebuilding the trust needed to effectively serve the residents of
 Skid Row wi II undoubtedly take time. That is why my office is working tirelessly to shelter our
 unhoused neighbors with proper dignity and respect. The Board of Supervisors has adopted a call
 for "Care First, Jails Last," and we are prioritizing building out a much-needed system of care for
 the most vulnerable communities in Los Angeles County. We agree that providing care rather
 than more criminalization is the only way to support individuals marginalized by our collective
 racist past.

 I would like to highlight two projects in my district that underscore the Board's "Care First,
 Jail's Last" approach. The Hilda L. Solis Care First Village, which opened in April, is providing
 interim housing on what would have been the staging area and parking lot for the construction of
 a new jail. It will house 232 individuals and provide wrap around supportive services on site. The
 LAC+ USC Restorative Care Village will provide 96 clinically enriched interim housing beds
 with on-site nursing support, health oversight, case management, and connection to permanent
 housing to serve those who have been discharged from County health facilities and facing
 unstable housing conditions. It will also host 64 beds for intensive treatment programs for
 individuals being discharged from County hospital psychiatric emergency services, inpatient
 psychiatric units, and mental health urgent care centers.

 These projects are a small piece of the work that needs to be done. I welcome additional
 feedback on how County policies and systems can be improved to correct mistakes of the pasts.
 By centering the voices of community advocates and people experiencing homelessness, I am
Case 2:20-cv-02291-DOC-KES Document 335 Filed 06/02/21 Page 2 of 2 Page ID #:8542
 Skid Row Advisory Council
 Page 2
 May 13, 2021

 confident that, together, we can effectively address the impacts of systemic racism and
 oppression in our County.

 In partnership,


 !�d-A-t4
 HILDA L. SOLIS
 Chair Board of Supervisors
 First District



 Cc:    Honorable Judge David 0. Carter
        Los Angeles County Counsel
